UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 9, 2011 NII HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-32421 (Commission File Number) 91-1671412 (IRS Employer Identification No.) 1875 Explorer Street, Suite1000 Reston, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 390-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 9, 2011, Teresa Gendron, Vice President, Controller and Principal Accounting Officer of NII Holdings, Inc. (the “Company”), notified the Company of her decision to resign effective November 23, 2011.Daniel Freiman, the Company’s Vice President and Treasurer, will assume the role of Controller and serve as the Company’s Principal Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NII HOLDINGS, INC. (Registrant) Dated:November 9, 2011 By: /s/ Shana C. Smith Shana C. Smith Assistant Secretary
